Detailed Action
Allowable Subject Matter
Claims 1-2, 4-7, & 9-13 are allowed.
The following is a statement of reasons for allowance.  The prior art teaches the concept of assembling or disassembling a CMC turbine ring to a metallic support ring having a central shroud.  Indeed, applicant’s admitted prior art teaches almost the entirety of independent claims 1 and 6 as a shrink fit (as taught by the AAPA) teaches the claimed process step of radial deformation of the ring support structure by heating the central shroud.  This is because a shrink fit is defined as either using heat to expand one element relative to another (and/or cooling one element to cause it to contract), placing them in fitted fashion, and then allowing both elements to return to a common temperature resulting in an interference fit.
But none of the shrink fit art in the turbine field teaches using a heating blanket surrounding the entire circumferential perimeter to provide the heat for the shrink fit.  Applicant’s published specification [0019] explains that using a heating blanket provide several benefits as compared to prior art techniques.  Thus, using this specific heat source is not a mere design choice.  Nor would it have been obvious to modify the AAPA, because a review of shrink fit arts in other areas does not discuss using heating blankets as a commonly known heating technique and certainly not along the entire perimeter of a circular object.  Thus, this specific technique of heating in the prior art shrink fit is a non-obvious variant.
Claims 2, 4-5, 7, and 9-13 are allowable based on their dependence.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726